                                                                                        Robert W. Vaccaro
                                                                                Direct Dial: 612/347-9183
                                                                                Direct Fax: 612/877-3108
                                                                            Email: rvaccaro@meagher.com

                                       September 21, 2020



Via CM-ECF Filing

The Honorable Susan Richard Nelson
United States District Court
for the District of Minnesota
316 N. Robert Street
St. Paul, MN 55101

       Re:      3M Company v. Matthew Starsiak, et al.
                Case No.: 0:20-cv-01314-SRN-DTS


Dear Judge Nelson:

       We represent Defendants Matthew Starsiak and AMK Energy Services LLC in the above-
captioned matter. Pursuant to your request at the September 9, 2020 hearing on Defendants’ Rule
12 Motion to Dismiss and Plaintiff’s Motion for Preliminary Injunction, we write to provide the
Court with Defendants’ position regarding a potential stipulation to Plaintiff 3M Company’s
Motion for Preliminary Injunction, in the event the Court determines it has personal jurisdiction
over the Defendants and denies Defendants’ Motion.

        Although Defendants are not in a position to stipulate to the relief sought in 3M Company’s
Motion for Preliminary Injunction, the parties are presently engaged in discussions aimed at
resolving this matter in its entirety. We therefore respectfully request that the Court defer ruling
on either motion for an additional period of two weeks, in order to allow the parties to determine
whether resolution is indeed feasible and, if so, to finalize a settlement. We have discussed this
proposed ruling deferral with 3M Company’s counsel, and they are in agreement with it.

       Thank you for your efforts and attention to this matter.
Hon. Susan Richard Nelson
September 21, 2020
Page 2




                             Respectfully submitted,

                             MEAGHER & GEER, P.L.L.P.




                             Robert W. Vaccaro

cc:   John Ursu, Esq.
      Kerry Bundy, Esq.
      Timothy Schupp, Esq.
